Howeul, J.
The only question presented in this proceeding is, whether or not the administrator can be held responsible to the succession for the sum of $400, deposited by him for safe-keeping with a commercial firm, *149and lost to the succession by the failure of said firm, and the further sum of $2,184 11, alleged to have been received and still held by him, i,n Confederate notes. The Judge, a quo, held him responsible, and he has appealed. . . ,i-
It is admitted that he deposited the $400, as stated, in his o.wn name, and he thereby made the commercial firm his own depositary, and he was properly held liable for the amount thus lost. He was not authorized as administrator to make such a deposit of the funds of the succession. " As to the Confederate notes, it has been frequently decided that they never had any legal existence or value, and cannot be, recognized eis receivable in extinguishment of a debt or obligation to be enforced by the tribunals of this country. See the case of Cockburn v. Wilson, recently decided. Judgment affirmed.